      Case 1:16-cv-09446-PGG-KHP Document 161 Filed 04/29/20 Page 1 of 1
                                                                             Main Office
                                                                              445 Hamilton Avenue
                                                                              White Plains, NY 10601
                                                                              Phone 914.946.4777
                                                                              Fax 914.946.6868
                                                                             Mid-Hudson Office
                                                                              200 Westage Business Center
                                                                              Fishkill, NY 12524
April 29, 2020                                                                Phone 845.896.0120
                                                                             New York City Office
VIA ECF                                                                       505 Park Avenue
                                                                              New York, NY 10022
                                                                              Phone 646.794.5747
Hon. Paul G. Gardephe, U.S.D.J.
Thurgood Marshall United States Courthouse                                    EDWARD J. PHILLIPS
40 Foley Square                                                               Principal Member
New York, NY 10007                                                            ephillips@kblaw.com
                                                                              Also Admitted in CT
Re:     United States v. 111 East 88th Partners, 16 Civ. 9446 (PGG) (KHP)

Dear Judge Gardephe:

We are co-counsel to Defendant 111 East 88th Partners (“111 Partners”) in the
above-referenced action. Due to scheduling conflicts, I write on behalf of both
parties to jointly request a continuance of the July 20, 2020 trial date that was
established in the Court’s Order entered on April 27, 2020.

My own scheduling conflict arises from my need to appear at a bench trial beginning
on July 13, 2020 in Grunberg 77 LLC v. B.R. Guest Parent Holdings, LLC, et al., 17 Civ.
5627 (AKH). As scheduled, I would expect the Grunberg trial to overlap with this
one. Another complication is that Robert Ernstoff, who is the only principal of
Defendant familiar with this matter and in his 70s, is recovering from CV-19. We are
uncertain when Mr. Ernstoff will be able to participate in the defense of this litigation
in a meaningful way. At the moment, he is unavailable. The Government advises
that it has scheduling conflicts that prevent it from beginning trial in this matter on
July 20, 2020.

We have conferred with the Government and jointly propose that trial in this matter
begin on or after October 19, 2020. We have selected this date to accommodate the
foregoing scheduling conflicts and avoid certain religious holidays in September and
October. We also ask that the deadlines for pre-trial submissions be adjusted
accordingly.

Thank you for your consideration of this request.

Respectfully submitted,

 /s/ Edward J. Phillips

Edward J. Phillips

cc:    AUSA Brandon M. Waterman (via ECF)
